DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on August 26th, 2022 is acknowledged. 
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26th, 2022.
Upon reconsideration, claims 21-23 are rejoined in this Office action.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 12, 14, 15, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani.
	
Regarding claim 1, Mizutani discloses a cathode comprising a cathode active material (e.g., LiNi3/5Co1/5Mn1/5O2) and a sulfide solid electrolyte ([0073]-[0075]), and wherein the cathode mixture comprises an electroconductive material (i.e., mixture of fibrous carbon and Ketjen black), whereby the electroconductive material is such that 50% is fibrous carbon ([0074]-[0075]) and the fibrous carbon mass percent based on the total weight in the cathode mixture is, for example, 0.25 as in Example 8, which is within the range of greater than 0 weight percent and less than 0.4 weight percent ([0087]-[0089], Table 3:R4).

	Regarding claims 2, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses a fibrous carbon (i.e., carbonaceous material) with an aspect ratio of 100 ([0039], [0074]), thereby anticipating the aspect ratio of the fibrous conductive additive of about 10 to about 100.  
	 
	Regarding claims 7 and 8, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses solid electrolytes Li2S-P-2S5, Li2S-SiS2, Li3PS4, among others ([0043]), whereby the Li2S-P-2S5 is formed by mixing the Li2S and P-2S5.  Therefore, Mizutani meets the claim limitation and reads on “wherein the sulfide solid electrolyte comprises at least one of Li2S-P-2S5, Li2S-SiS2”, and further reads on “wherein the sulfide solid electrolyte comprises at least one of Li3PS4”. 
	Regarding claims 12, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses mixing a binder (e.g., PVDF, PTFE) with the cathode mixture ([0016], [0022], [0046], [0052], [0060], [0090], Fig. 2), thus reading on “wherein the cathode active material layer further comprises a binder”.

	Regarding claims 14 and 15, Mizutani discloses all the limitations as set forth above. Mizutani further discloses a solid battery with the cathode as in claim 1 above, a solid electrolyte layer disposed between cathode and anode ([0068], [0078]), and an anode comprising ([0018, [0024], [0066], [0069]) an anode current collector (e.g., copper foil, [0069]), and an anode active material such as lithium alloys, carbon materials, graphite, etc. ([0070], [0076]).  Furthermore, Mizutani discloses the solid electrolyte layer is as above in claim 1 ([0068], [0077]), thus reading on “wherein the solid electrolyte layer comprises the same sulfide solid electrolyte as in the cathode”.

Regarding claim 24, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani also discloses the solid battery as discussed above in claim 14.  Mizutani further discloses a solid battery formed by putting the anode mixture (i.e., solid electrolyte and graphite) on the surface of the solid electrolyte, whereby a copper foil is arranged on the surface of the anode mixture ([0078]).  Mizutani further discloses that each of the solid batteries was subjected to charge/discharge tests, thereby implying lithium moving between cathode and anode layers ([0081]), whereby it is expected that the first anode active material layer and region between the anode active material layer and current collector (i.e., Copper foil) are lithium-free following discharge after at least one or more cycles of said solid battery, thus reading on “wherein the lithium-free region does not comprise lithium in an initial state of the all-solid secondary battery or after charge of the all-solid secondary battery”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claim 1 above and further in view of Choy et al. (WO 2016200223 A1 and using a Machine Translation as the English version), hereinafter Choy.  

Regarding claims 3, 4 and 5, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses a fibrous carbon with an aspect ratio of 100 ([0074]), whereby the fiber size is 150 µm.  Mizutani further teaches a carbonaceous fibrous electroconductive material whose fiber size is no less than 10 nm and no more than 1 µm with an aspect ratio 20 or more ([0010]).    However, Mizutani does not explicitly disclose wherein the fibrous conductive additive has a diameter of about 0.1 micrometer to about 1 micrometer and a length of about 10 micrometers to about 100 micrometers.
Choy teaches that carbon nanofibers, carbon nanorods and carbon nanotubes are fibrous conductive carbon-based materials (Page 5, Lines 29-30), thus reading on “fibrous conductive additive is a carbonaceous material” and further reading on “fibrous conductive additive is a 1-dimensional carbon nanostructure and is at least one of a carbon nanofiber, a carbon nanotube, a carbon nanobelt, or a carbon nanorod”.   Furthermore, Choy teaches carbon nanofibers with diameter of 300 nm, length of 25 µm (Table 1, ref. (4)), as well as carbon nanotubes with a diameter of 150 nm and a length of 6 µm (Table 1, ref (3)).  The diameter and length of the carbon nanofiber (i.e., fibrous conductive additive) taught by Choy are within the claimed range of “fibrous conductive additive has a diameter of about 0.1 micrometer to about 1 micrometer and a length of about 10 micrometers to about 100 micrometers”.  In addition, Choy teaches that adding the conductive material provides a positive electrode mixture exhibiting low resistance characteristics and can improve output characteristics for a battery (Page 3, Lines 24-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Choy, whereby the fibrous carbon dimensions are further modified such that the fibrous conductive additive is a carbonaceous material such as a carbon nanofiber that has a diameter of about 0.1 micrometer to about 1 micrometer and a length of about 10 micrometers to about 100 micrometers such that the incorporation of said fibrous carbon additive would achieve a desirable low resistance for the positive electrode mixture with a reasonable expectation of success of improving the output characteristics of a battery.        

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claim 1 above.  

Regarding claim 6, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses the cathode active material in the cathode mixture is preferably 50 mass % or more and 90 mass % or less ([0038]), which overlaps the claimed range and therefore is obvious. (MPEP 2144.05)  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claim 1 above and further in view of Ito et al. (U.S. PGPub US 2018/0212233 A1), hereinafter Ito.

Regarding claims 9 and 10, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  However, Mizutani does not disclose a sulfide solid electrolyte comprises an argyrodite-type solid electrolyte represented by the Formula 1 (Li12-n-xAX6-xY’x), wherein A is at least one of P, As, Ge, Ga, Sb, Si, Sn, Al, In, Ti, V, Nb, or Ta, X is at least one of S, Se, or Te, Y' is at least one of Cl, Br, I, F, CN, OCN, SCN, or N3, and n is an oxidation number of A, and 0≤x≤2.  Furthermore, Mizutani does not disclose the argyrodite-type solid electrolyte comprises at least one of Li7-xPS6-xClx, wherein 0≤x≤2, Li7-xPS6-xBrx, wherein 0≤x≤2, or Li7-xPS6-xIx, wherein 0≤x≤2.
Ito teaches a sulfide-based electrolyte with a composition of Li6PS5Cl ([0126]-[0127]) as a solid electrolyte for a solid-state secondary battery product.  The sulfide solid electrolyte Li6PS5Cl disclosed by Ito reads on “Li12-n-xAX6-xY’x”, whereby A, X, Y’, x and n are P, S, Cl, 1 and +5, respectively.  Furthermore, the sulfide solid electrolyte Li6PS5Cl disclosed by Ito reads on “Li7-xPS6-xClx”, whereby x is 1.  Ito further teaches that the inclusion of the solid electrolyte (i.e., Li6PS5Cl, [0128], ref. 300) with a cathode active material ([0128], ref. 100) and carbon nanofibers as a conductive agent exhibited improved properties such as improved cycle characteristics ([0138]).    In addition, Ito teaches that it is desirable to suppress the generation of a resistant component at an interface between a cathode active material and a solid electrolyte ([0004]-[0005], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Ito, whereby the sulfide solid electrolyte disclosed by Mizutani includes the Li6PS5Cl sulfide electrolyte taught by Ito to suppress the reaction at the interface between the sulfide-based solid electrolyte and a cathode active material, thereby decreasing the interfacial resistance between the solid electrolyte and cathode active material, such that the skilled artisan would also expect the Li6PS5Cl to conduct lithium ions with a reasonable expectation of success of achieving desirable output characteristics of a battery such as cycling characteristics.  
      
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claim 1 above and further in view of Ohtomo et al. (U.S. PGPub US 2015/0380763 A1), hereinafter Ohtomo.

Regarding claim 11, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  However, Mizutani does not disclose that the weight ratio of the sulfide solid electrolyte and the cathode active material in the cathode active material layer is in a range of about 1:8 to about 1:30.
Ohtomo teaches a solid-state lithium secondary battery, whereby a cathode active material (e.g., LiCoO2 coated with LiNbO3) and sulfide solid electrolyte particles (e.g., Li2S-P2S5) are mixed at a weight ratio of cathode active material:sulfide solid electrolyte particles = 93:7 (Example 1, [0099]-[0102]), which is within the claimed range of about 1:8 to about 1:30. Furthermore, Ohtomo teaches an improved coulombic efficiency (i.e., cycle characteristic of the battery) as high as 93%, whereby it is taught that the coulombic efficiency retention was due to suppressing dendrite formation ([0012]), thereby not developing an internal short circuit ([0113], Fig. 10).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Ohtomo, whereby the cathode material of Mizutani is further modified by the cathode active material to sulfide solid electrolyte ratio taught by Ohtomo such that  an internal short is suppressed, and cycling characteristics (e.g., coulombic efficiency) of the battery is improved with a reasonable expectation of success. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claim 1 above and further in view of Kamiya et al. (U.S. PGPub US 2011/0065007 A1), hereinafter Kamiya.

Regarding claim 13, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses pressing the cathode mixture on the surface of the solid electrolyte at 1 ton/cm-2 ([0078]), such that a contact ratio (i.e., ratio of number of cathode active material particles in contact with the fibrous electroconductive material) ranges from 0% to 83% (Tables 1-3).  However, Mizutani does not explicitly state a contact area of the cathode active material and the sulfide solid electrolyte is about 67% to 100% more than a theoretical contact area of the cathode active material, calculated using a galvanostatic intermittent titration.  
Kamiya teaches an all solid-state battery which includes an electrode active material and a sulfide solid state electrolyte material (Title, Abstract, [0092]), whereby pressing (e.g., 25°C 1.0 ton/cm-2) is utilized to increase the filling factor between the electrode active material (i.e., LiCoO2) and the sulfide solid electrolyte (i.e., Li2S-P2S5) such that a decrease in interface resistance is achieved (First example, Figs. 7-8).  In addition, Kamiya teaches mixing Li2S and P2S5 in a ratio of 75:25, for example, such that the ratio results in a solid electrolyte with no bridging sulfur ([0092]), and whereby the absence of bridging sulfur results in a decrease in interface resistance (First example, Fig. 8).    Kamiya further teaches a high filling rate leads to an improved energy density, whereby when the filling rate is high the contact area between particles of the sulfide solid electrolyte material increases, thereby more easily forming an ion conduction path ([0050]).  Furthermore, Kamiya teaches that the high filling rates are preferably at least 85% or more ([0050], [0105]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Kamiya, whereby bridging sulfur is reduced and pressing is utilized to maximize the contact area between the sulfide solid electrolyte and cathode active material (i.e., filling rate), such that an increase in ion conduction pathways is achieved with a reasonable expectation of success, whereby the cathode as discussed above in claim 1 reasonably achieves a decreased resistivity and thereby improved cycling characteristics.    
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claims 1, 14 above and further in view of Sasaki et al. (U.S. PGPub US 2017/0331149 A1), hereinafter Sasaki.

Regarding claim 16, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses the all-solid secondary battery as in claim 14 above.  Mizutani also discloses planetary ball milling/mixing Li2S and P2S5 to obtain the Li2S-P2S5 solid electrolyte ([0073]).  However, Mizutani does not disclose an elastic modulus of the solid electrolyte in the solid electrolyte layer is in a range of about 15 gigapascals to about 35 gigapascals.
Sasaki teaches planetary ball milling/mixing Li2S and P2S5 and heat-treating at 270°C to obtain the sulfide solid electrolyte Li2S-P2S5 ([0145]), whereby the solid electrolyte Li2S-P2S5 is taught to generally possess a Young’s modulus of about 20 GPa ([0038]), which is within the range of about 12 gigapascals to about 35 gigapascals.  Furthermore, Sasaki teaches that the Young’s modulus for sulfur-binding materials (e.g., Li2S-P2S5) has a higher index of flexibility ([0038]), and thereby is deformed easily along shapes of substances such as active material particles([0029]).       
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Sasaki, whereby the Li2S-P2S5 disclosed by Mizutani reasonably possesses an elastic modulus (i.e., Young’s modulus) of Li2S-P2S5 that is within the claimed range of about 15 gigapascals to about 35 gigapascals as taught by Sasaki (e.g., 20 GPa) such that the skilled artisan would utilize the sulfide electrolyte in a solid battery with a reasonable expectation of success in achieving a sulfur-binding material with flexibility so as to deform along the shape of a substance such that adhesion between the sulfide solid electrolyte material and active material particles improved..  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claims 1, 14 above and further in view of Pan et al. (U.S. PGPub US 2018/0241032 A1), hereinafter Pan.

	Regarding claims 17, 18, 19, 20, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses the all-solid secondary battery as in claim 14 above.  However, Mizutani does not disclose the first anode active material layer comprises an anode active material that is capable of forming an alloy with lithium or a lithium-containing compound, wherein the anode active material is in the form of a particle, and an average particle diameter of the anode active material is about 10 nanometers to about 4 micrometers. 
	Pan teaches an anode active material layer for a lithium battery (Title, Abstract, [0016]) with an anode active material (e.g., Si nanowires, Si nanoparticles, or Sn nanoparticles, etc.), whereby Si nanowires, for example, are coated with a layer of amorphous carbon and then encapsulated with a polymer as in Fig. 8 (([0062], [0137], [0139], Example 4, Table 3).  Pan further teaches the anode active material is particles (Title, Abstract, [0017], [0139]), whereby the anode active material is in the form of a nanoparticle such as a Si nanowire that has a diameter of 90 nm (Example 4, Table 3), which is within a range of about 10 nm to about 4 µm.  Pan further teaches that the Si nanowires/nanoparticles (i.e., second particle) are present at 35% of the anode active material (Table 3, Example 4), thus reading on “wherein an amount of the second particle is within the range of about 8 weight percent to about 60 weight percent, based on the total weight of the mixture”.   
Furthermore, Pan further teaches that lithium alloys having a Li4Si composition is great interest due to the high theoretical capacity, however fragmentation of the alloy particles and detachment of active material particles occur during the charge and discharge cycles ([0007]).  Furthermore, Pan teaches that when the battery is discharged lithium ions are released (i.e., deintercalated) from the Si particle the particle shrinks, whereas when the battery is charged lithium ions intercalate the Si particle and the particle expands, whereby appropriate encapsulation (i.e., polymer/binder) is needed to prevent breaking, thereby enabling long-term cycling stability and retention of capacity ([0073]-[0074], Figs. 3, 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Pan, whereby the all solid battery disclosed by Mizutani further includes the polymer-encapsulated Si particle anode active material taught by Pan such that the Si nanowires are alloyable with lithium and the lithium intercalates/de-intercalates the particles while suppressing breaking/cracking of said particles during charge/discharge of said anode active material and further preventing detachment of the active material particles with a reasonable expectation of success of achieving improved cycling characteristics such as capacity retention.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claims 1, 14, 17 above and further in view of Ikeda et al. (U.S. Patent US 7,241,533 B1), hereinafter Ikeda.

Regarding claims 21 and 22, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses the all-solid secondary battery as in claim 14 above.  Mizutani further discloses the anode active material as in claim 17 above.  However, Mizutani does not disclose a film comprising an element alloyable with lithium on the anode current collector, wherein the thin film is disposed between the anode current collector and the first anode active material layer, whereby a thickness of the film is in a range of about 1 nanometer to about 800 nanometers.
Ikeda teaches an anode comprising a current collector (i.e., copper foil) and a thin film of silicon (~2 µm thickness), whereby silicon is alloyable with lithium as discussed above in claim 17, and the silicon film on the copper foil creates an addition thin film of mixed copper and silicon at the interface between the copper foil and silicon, wherein the thickness of the film is about 30 nm to about 100 nm (Column 1:L: 43-45, Column 26:L36-43, Fig. 55, 56, Column 33:L:18-30).  Therefore, the thin film created at the interface between the copper foil and silicon thin film is between the claimed range of about 1 nm to about 800 nm, and is between the anode current collector and the silicon active material layer.  Pan further discloses that the battery (C3) exhibits good charge-discharge characteristics even if the silicon thin film electrode active material is rendered into the form of a mixed layer entirely (Column 33:L:54-61).  Pan further discloses that the thin film of copper-silicon at the interface between the copper foil and silicon thin film improves adhesion of the silicon thin film to the copper foil, thereby preventing the active material from separating or falling off during charge/discharge (Column 1: L:40-47, Column 33: L:58-67, Column 24: L:1-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Ikeda, whereby the all solid secondary battery of Mizutani further incorporates the thin film as taught by Pan such that the thin film is disposed between the current collector and the first active material (e.g., silicon as taught in claim 17 above), and whereby a thin film of copper-silicon is formed at the interface between the copper foil and silicon thin film and improves adhesion of the silicon thin film to the copper foil, thereby preventing the silicon thin film from separating or falling off during charge/discharge with a reasonably expectation of success. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claims 1, 14 above and further in view of Zhamu et al. (U.S. PGPub US 2019/0044138 A1), hereinafter Zhamu.

	Regarding claim 23, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses the all-solid secondary battery as in claim 14 above.  Mizutani further discloses an anode mixture containing graphite as an anode active material and the solid sulfide electrolyte as discussed above in claim 1 ([0076]).  However, Mizutani does not disclose a second anode active material layer disposed in at least one of between the anode current collector and the first anode active material layer, between the solid electrolyte layer and the first anode active material layer, or in the first anode active material layer, wherein the second anode active material layer is a metal layer comprising lithium or a lithium alloy.
	Zhamu teaches an anode comprising an anode active material layer and a lithium metal or alloy layer covering the anode active material layer ([0057], ).  For example, Zhamu teaches a lithium metal layer (i.e., second anode active material) coated on the surface of a Si particles (i.e., first anode active material) coated with amorphous carbon ([0109]).  Furthermore, Zhamu teaches that the lithium metal is between the first active anode material and the porous separator filled with electrolyte ([0109]).  Although Zhamu teaches specific examples of a liquid electrolyte, Zhamu also teaches the electrolyte for an alkali metal-sulfur cell may be a polymer electrolyte or an inorganic solid electrolyte ([0012], [0084]).  Zhamu also teaches that lithium metal batteries have a significantly higher energy density than lithium ion batteries, since lithium as a metal element has a high capacity (3,861 mAh/g) ([0002]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Zhamu, whereby the solid battery disclosed by Mizutani further includes the anode taught by Zhamu such that the lithium metal coating (i.e., second active material) is deposited on the first active material layer such that an improvement in energy density is achieved with a reasonable expectation of success.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. PGPub US 2016/0072120 A1), hereinafter Mizutani, as applied to claims 1, 14 above and further in view of Li et al. (U.S. PGPub US 2019/0051925 A1), hereinafter Li.
Regarding claim 25, Mizutani discloses all the limitations as set forth above.  Mizutani further discloses the cathode as above in claim 1.  Mizutani further discloses the all-solid secondary battery as in claim 14 above.  Mizutani further discloses the cathode mixture and solid battery are widely applicable to a large-size power supply for equipping vehicles, for example ([0104]).  However, Mizutani does not explicitly disclose that the energy density of the all-solid secondary battery is about 800 Watt-hours per liter to about 3000 Watt-hours per liter.
Li an all solid battery with sulfide solid electrolyte and an NMC compound (i.e., LiNi1/3Co1/3Mn1/3O2), whereby a volume energy density of 800 Wh/L is necessary for practical application such as a vehicle ([0035]).  Furthermore, Li teaches improving the reversibility of the deposition and dissolution reaction of a metal Li so as to inhibit an occurrence of short circuit by the formation of dendrites ([0002], [0018]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizutani with the teachings of Li, whereby an energy density of at least about 800 Wh/L is achieved by reducing the formation of dendrites and thereby occurrence of short circuits  of an all solid battery such that the all solid battery has utility in a large-size power supply for equipping vehicles with a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723